996 A.2d 446 (2006)
202 N.J. 124
In the Matter of Neal SHARMA, an Attorney at Law.
D-109 September Term 2005
Supreme Court of New Jersey.
May 2, 2006.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-019, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that NEAL SHARMA of HAMILTON, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.8(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that NEAL SHARMA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.